 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 1 of 9 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 JOHN J. VACCARO, M.D. P.A.
                                                           Index No.: 19-19664
                                  Plaintiff,

                      -against-
                                                           COMPLAINT
 UNITED HEALTHCARE INSURANCE
 COMPANY,

                                  Defendant.


       Plaintiff, John J. Vaccaro, M.D. P.A. (“Plaintiff”), on assignments from Roman A.,

Anaum A., Sophie B., and Hamid Z., by and through his attorneys, Schwartz Sladkus Reich

Greenberg Atlas LLP, by way of Complaint against United Healthcare Insurance Company

(“Defendant”), alleges as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is a New Jersey medical practitioner registered to do business in the State

of New Jersey with a principal place of business at 202 Route 37, West Suite 1, Toms River,

New Jersey 08755.

       2.      Upon information and belief, Defendant is engaged in administering health care

plans or policies in the state of New Jersey.

       3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e). The insurance policy at issue was provided to the assignor’s employer and is governed

by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. The

administrative remedies have been exhausted.




                                                 1
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 2 of 9 PageID: 2



                                    FACTUAL BACKGROUND

       4.      Plaintiff is a medical provider who specializes in plastic surgery and often treats

patients in emergency situations.

       5.      On April 23, 2018, Plaintiff performed emergency surgery on Roman A. (“Patient

1”) in Hackensack University Medical Center. (See, Exhibit A, attached hereto.)

       6.      Patient’s 1’s emergency treatment related to injuries he sustained in an accident

while riding a vespa on a highway. Id.

       7.      At the time of Plaintiff’s treatment of Patient, Patient was the beneficiary of an

employer-based health insurance plan for which Defendant served as claims administrator.

       8.      Patient 1 assigned his health insurance rights and benefits to Plaintiff. (See,

Exhibit B, attached hereto.)

       9.      After treating Patient 1, Plaintiff submitted a Health Care Financing

Administration (“HCFA”) medical bill to Defendant demanding payment for the performed

treatment in the total amount of $14,225.00. (See, Exhibit C, attached hereto.)

       10.     As an out-of-network provider, Plaintiff does not have a network contract with

Defendant that would determine or limit payment for Plaintiff’s treatment of Defendant’s

members.

       11.     On or around October 22, 2018, Defendant issued payment for Plaintiff’s

treatment in the total amount of $6,000.00. (See, Exhibit D, attached hereto.)

       12.     Defendant represented in its explanation of benefits that the remaining $8,225.00

in Plaintiff’s charges were neither Defendant’s nor Patient 1’s responsibility, even though

Plaintiff never agreed to any such arrangement. Id.




                                                2
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 3 of 9 PageID: 3



        13.     Plaintiff submitted multiple internal appeals to Defendant challenging

Defendant’s reimbursement as an underpayment under the terms of Patient 1’s insurance plan.

        14.     However, Defendant failed to issue any additional reimbursement in response to

Plaintiff’s appeals.

        15.     On or around January 15, 2017, Plaintiff performed emergency surgery on Anaum

A. (“Patient 2”), a two-year-old female who required repair and reconstruction of the dermis

after falling on the sidewalk. (See, Exhibit E, attached hereto.)

        16.     Patient 2 assigned her health insurance rights and benefits to Plaintiff. Id. (See,

Exhibit F, attached hereto.)

        17.       After treating Patient 2, Plaintiff submitted a HCFA medical bill to Defendant

demanding payment for the performed treatment in the total amount of $6,964.00 (See, Exhibit

G, attached hereto.)

        18.     In response to Plaintiff’s claim, Defendant issued an explanation of benefits

indicating an “allowed amount” of $1,102.51. (See, Exhibit H, attached hereto.)

        19.     However, Defendant did not issue any payment to Plaintiff, and indicated that

Plaintiff’s full charge of $6,964.00 was Patient’s responsibility. Id.

        20.     While not entirely clear, it appears from Defendant’s explanation of benefits that

the allowed amount of $1,102.51 was applied towards Patient 2’s deductible, and Plaintiff’s

remaining charges of $5,861.49 were simply not covered. Id.

        21.     Plaintiff submitted multiple internal appeals to Defendant challenging

Defendant’s reimbursement determination as an underpayment under the terms of Patient 2’s

insurance plan.




                                                  3
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 4 of 9 PageID: 4



        22.     Defendant failed to increase its reimbursement determination in response to

Plaintiff’s appeals.

        23.     On December 30, 2017, Plaintiff performed emergency surgery on Sophie B.

(“Patient 3”) who sustained injuries to her face and hand after she was savagely attacked by an

animal. (See, Exhibit I, attached hereto.)

        24.     Patient 3 assigned her health insurance rights and benefits to Plaintiff. (See,

Exhibit J, attached hereto.)

        25.     After treating Patient 3, Plaintiff submitted a HCFA medical bill to Defendant

demanding payment for the performed treatment in the total amount of $26,867.00. (See, Exhibit

K, attached hereto.)

        26.     On or around February 5, 2018, Defendant issued payment in the amount of

$5,115.00. Defendant represented in its explanation of benefits that the remaining $21,752.00 in

Plaintiff’s charges were neither Defendant’s nor Patient 3’s responsibility even though Plaintiff

never agreed to any such arrangement. (See, Exhibit L, attached hereto.)

        27.     Plaintiff submitted multiple internal appeals to Defendant, challenging

Defendant’s reimbursement as an underpayment under the terms of Patient 3’s insurance plan.

        28.     However, Defendant failed to issue any additional payment in response to

Plaintiff’s appeals.

        29.     On January 31, 2018, Plaintiff performed emergency surgery on Hamid Z.

(“Patient 4”) after his finger was crushed by a desk he was moving. (See, Exhibit M, attached

hereto.)

        30.     Patient 4 assigned his health insurance rights and benefits to Plaintiff. (See,

Exhibit N, attached hereto.)




                                               4
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 5 of 9 PageID: 5



        31.     After treating Patient 4, Plaintiff submitted a HCFA medical bill to Defendant

demanding payment for the performed treatment in the total amount of $30,944.64. (See, Exhibit

O, attached hereto.)

        32.     On or around April 30, 2018, Defendant issued payment in the amount of

$4,434.44, and applied an additional $1,108.60 towards Patient 4’s copayment liability. (See,

Exhibit P, attached hereto.)

        33.     Defendant represented in its explanation of benefits that the remaining $25,401.60

in Plaintiff’s charges were neither Defendant’s nor Patient 4’s responsibility, even though

Plaintiff never agreed to any such arrangement. Id.

        34.     Plaintiff   submitted   multiple       internal   appeals   challenging   Defendant’s

reimbursement as an underpayment under the terms of Patient 4’s insurance plan.

        35.     However, Defendant failed to issue any additional payment in response to

Plaintiff’s appeals.

        36.     Upon information and belief, the insurance plans for Patient 1, Patient 2, Patient 3

and Patient 4 limit the members’ cost-sharing for emergency treatment to copayment,

coinsurance, and deductible charges.

        37.     Upon information and belief, under the terms of the insurance plans of Patient 1,

Patient 2, Patient 3, and Patient 4, members who undergo out-of-network emergency treatment

are not responsible for any additional cost-sharing than they would be had they undergone such

treatment with an in-network provider.

        38.     The total combined amount charged for Plaintiff’s emergency treatment of the

four Patients referenced above was 79,000.64.




                                                   5
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 6 of 9 PageID: 6



       39.        When accounting for all the above referenced claims, the total amount applied

towards member deductible, copayment, and coinsurance liability was $2,211.11.

       40.        When accounting for all the above referenced claims, the total amount paid by

Defendant was $15,549.44.

       41.        When accounting for all the above referenced claims, the total amount Defendant

should have paid under the applicable insurance plans was $76,789.53.

       42.        Plaintiff has thus been damaged in the total amount of $61,240.09.

       43.        Accordingly, Plaintiff brings this action for recovery of the outstanding balance,

and Defendant’s breach of fiduciary duty.

                                            COUNT ONE

   FAILURE TO MAKE PAYMENTS PURSUANT TO MEMBER’S PLAN UNDER 29
                        U.S.C. § 1132(a)(1)(B)

       44.        Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 43

of the Complaint as though fully set forth herein.

       45.        Plaintiff avers this Count to the extent ERISA governs this dispute.

       46.        Section 502(a)(1), codified at 29 U.S.C. § 1132(a) provides a cause of action for a

beneficiary or participant seeking payment under a benefits plan.

       47.        Plaintiff has standing to seek such relief based on the assignment of benefits

obtained by Plaintiff from each Patient.

       48.        Upon information and belief, Defendant acted in a fiduciary capacity in

administering any claims determined to be governed by ERISA.

       49.        Plaintiff is entitled to recover benefits due to Patient under any applicable ERISA

plan or policy.




                                                   6
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 7 of 9 PageID: 7



       50.     As a result, Plaintiff has been damaged and continues to suffer damages in the

operation of its medical practice.

                                           COUNT TWO

   BREACH OF FIDUCIARY DUTY AND CO-FIDUCIARY DUTY UNDER 29 U.S.C.
           § 1132(a)(3), 29 U.S.C. § 1104(a)(1) and 29 U.S.C. § 1105 (a)


       51.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 50

of the Complaint as though fully set forth herein.

       52.     29 U.S.C. § 1132(a)(3)(B) provides a cause of action by a participant, beneficiary,

or fiduciary to obtain other appropriate equitable relief (i) to redress such violations or (ii) to

enforce any provisions of this subchapter or the terms of the plan.

       53.     Plaintiff seeks redress for Defendant’s breach of fiduciary duty and/or

Defendant’s breach of co-fiduciary duty under 29 U.S.C. § 1132(a)(3), 29 U.S.C. § 1104(a)(1)

and 29 U.S.C. § 1105 (a).

       54.     29 U.S.C. § 1104(a)(1) imposes a “prudent man standard of care” on fiduciaries.

       55.      Specifically, a fiduciary shall discharge its duties with respect to a plan solely in

the interest of the participants and beneficiaries and (A) for the exclusive purpose of: (i)

providing benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses

of administering the plan; (B) with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims; (C) by

diversifying the investments of the plan so as to minimize the risk of large losses, unless under

the circumstances it is clearly prudent not to do so; and (D) in accordance with the documents




                                                 7
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 8 of 9 PageID: 8



and instruments governing the plan insofar as such documents and instruments are consistent

with the provisions of this subchapter and subchapter III of this chapter. 29 U.S.C. § 1104(a)(1).

       56.     29 U.S.C. § 1105(a) imposes liability for breaches of co-fiduciaries.

       57.     Specifically, a fiduciary with respect to a plan shall be liable for a breach of

fiduciary responsibility of another fiduciary with respect to the same plan in the following

circumstances: (1) if he participates knowingly in, or knowingly undertakes to conceal, an act or

omission of such other fiduciary, knowing such act or omission is a breach; (2) if, by his failure

to comply with section 1104(a)(1) [“prudent man standard of care] of this title in the

administration of his specific responsibilities which give rise to his status as a fiduciary, he has

enabled such other fiduciary to commit a breach; or (3) if he has knowledge of a breach by such

other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach. 29 U.S.C. § 1105(a).

       58.     Here, when Defendant acted to partially deny payment for the medical bill at

issue, and when they responded to the administrative appeals initiated by Plaintiff, they were

clearly acting as a “fiduciary” as that term is defined by ERISA § 1002(21)(A) because, among

other reasons, Defendant acted with discretionary authority or control to deny the payment and to

manage the administration of the employee benefit plan at issue as described above.

       59.     Here, Defendant breached its fiduciary duties by: (1) failing to issue an Adverse

Benefit Determination in accordance with the requirements of ERISA and applicable regulations;

(2) participating knowingly in, or knowingly undertaking to conceal, an act or omission of such

other fiduciary, knowing such act or omission is a breach; (3) failing to make reasonable efforts

under the circumstances to remedy the breach of such other fiduciary; and (4) wrongfully

withholding money belonging to Plaintiff.




                                                 8
 Case 2:19-cv-19664-KSH-CLW Document 1 Filed 10/31/19 Page 9 of 9 PageID: 9



                                     CLAIM FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      A.     For an Order directing Defendant to pay Plaintiff $61,240.09;
      B.     For an Order directing Defendant to pay Plaintiff all benefits Roman A., Anaum
             A., Sophie B., and Hamid Z. would be entitled to under the applicable insurance
             plans or policies administered by Defendant;
      C.     For compensatory damages and interest;
      D.     For attorney’s fees and costs of suit; and
      E.     For such other and further relief as the Court may deem just and equitable.




Dated: New York, NY
       October 31, 2019
                                                SCHWARTZ SLADKUS
                                                REICH GREENBERG ATLAS LLP
                                                Attorneys for Plaintiff


                                         By:    /s/ Michael Gottlieb__
                                                Michael Gottlieb
                                                444 Madison Avenue
                                                New York, NY 10022
                                                (212) 743-7054




                                            9
